UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                             No. 97-6059



JOHN H. GANGE, JR.,

                                            Petitioner - Appellant,

          versus


EARL D. BESHEARS, Warden; ATTORNEY GENERAL OF
THE STATE OF MARYLAND,

                                           Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. William M. Nickerson, District Judge.
(CA-95-3901-WMN)


Submitted:   July 24, 1997                 Decided:   August 6, 1997


Before HAMILTON, LUTTIG, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


John H. Gange, Jr., Appellant Pro Se. Mary Ellen Barbera, Assis-
tant Attorney General, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

relief on his petition filed under 28 U.S.C. § 2254 (1994) (current

version at 28 U.S.C.A. § 2254 (West 1994 & Supp. 1997)). We have

reviewed the record and the district court's opinion and find no

reversible error. Accordingly, we deny Appellant's motion for ap-
pointment of counsel, deny a certificate of probable cause to ap-

peal and dismiss the appeal on the reasoning of the district court.

Gange v. Beshears, No. CA-95-3901-WMN (D. Md. Nov. 27, 1996). See
Lindh v. Murphy, 521 U.S. ___, 1997 WL 338568 (U.S. June 23, 1997)

(No. 96-6298). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                         DISMISSED




                                2